0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ131ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ132ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ133ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ134ÿ5ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ135ÿofÿ40
                                                               ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ136ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ137ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ138ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ139ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1310
                                                        ÿ8ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1311
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1312
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1313
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1314
                                                        ÿ5ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1315
                                                        ÿofÿ40
                                                               ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1316
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1317
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1318
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1319
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1320
                                                        ÿ78ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1321
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1322
                                                        ÿ77ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1323
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1324
                                                        ÿ75ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1325
                                                        ÿ7ofÿ40
                                                               ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1326
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1327
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1328
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1329
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1330
                                                        ÿ8ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1331
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1332
                                                        ÿ7ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1333
                                                        ÿofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1334
                                                        ÿ5ofÿ40
                                                                ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1335
                                                        ÿofÿ40
                                                               ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1336
                                                        ÿofÿ40
                                                               ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1337
                                                        ÿofÿ40
                                                               ÿ
0123ÿ5MDL
 Case 6789No.
           9882955
               789ÿÿÿ31-4
                   Document ÿÿÿFiled
                                  ÿ306/16/20
                                        ÿ8 78ÿÿPage
                                                   ÿ1338
                                                        ÿofÿ40
                                                                ÿ
012013434              Case MDL No. 2955 Document561758ÿFiled
                                                  1-4    ÿ 7 ÿ06/16/20
                                                               ÿ7   Page 39 of 40
                                                                                                           -./0-123
                                             4565ÿ89:;<9=;ÿ>?@<;
                               AB:;C<Dÿ89:;<9=;ÿ?EÿF<GBD:B:ÿH>CD;<BIÿ89J9:9?DK
                              >LMLNÿ8O>PAQÿROSÿ>F6AÿTUÿVUWXY=JYXXZWXY[\
 ]^_`abcÿefÿ1ghib`ÿjkblh_aicÿmgno^_glbÿpqrk_gc               {_ibÿ}hab`uÿ~yxw~w~
 snnhtgb`ÿiquÿ-o`tbÿ-_rbnÿvfÿvqq`cÿ-^f                       -o^cÿ{br_g`uÿa_hgih
 p_onbuÿwxuyzzwÿ{heb^nhic|mgno^_glbÿpqgi^_li                 _io^bÿqÿjohiuÿyy~ÿmgno^_glb
                                                             -o^hn`hlihqguÿ{heb^nhic
 IB9D;9EE
 [B C:ÿ<BICÿ                                ^bk^bnbgib`ÿc8IBDÿ@¡ÿ?;;:ÿ
 ÿÿÿÿÿÿ                        ¢haaÿ2_tqgÿ£¤bgÿfsfÿ
 ÿ                                          ¥wÿ¦bniÿp_khiqaÿsebgobÿ
                                                             johibÿzx~~ÿ
                                                             §hiiabÿ2ql¨0ÿs2ÿ©ww~y|w¥yzÿ
                                                             ~y|z©ª|zx~~ÿ
                                                             «r_hauÿkqiin¬thaa|a_¤flqrÿ
                                                             ­®¯°ÿ̄±±²³®´ÿ
                                                             ¯±±²³®´ÿ±ÿ®ÿ³±µ¶®°
                                                             8C<CGÿ5ÿ?;;:ÿ
                                                             .·bÿqiinÿ§_¤ÿ}h^r0ÿ§§ÿ
                                                             z©z©ÿ]o_aqÿjkbb`¤_cÿ
                                                             johibÿy¸~~ÿ
                                                             ¹qoniqg0ÿ.ºÿ©©~¸xÿ
                                                             ©yz|¸ªz|xxxyÿ
                                                             }_»uÿ©yz|xz|zxxÿ
                                                             «r_hauÿ̀kqiin¬kqiin|a_¤flqrÿ
                                                             ¯±±²³®´ÿ±ÿ®ÿ³±µ¶®°
 ¼f
 8CECDBD;
 4D9;Cÿ6½C=9BI;ÿLD:@<BD=Cÿ>? ½BD                            ^bk^bnbgib`ÿc[?¡DB;¡BDÿ85ÿ?<;?Dÿ
                                                                             ¦^ht·i0ÿ§hg`nbcÿ¾ÿ-bgghgtnÿ
                                                                             w~~ÿ¦bniÿp_khiqaÿsebgob0ÿjohibÿwz~~ÿ
                                                                             §hiiabÿ2ql¨0ÿs2ÿ©ww~y|zª¸¸ÿ
                                                                             ~y|z©y|~x~xÿ
                                                                             }_»uÿ~y|z©ª|¸¥¥wÿ
                                                                             «r_hauÿ¿·q^iqg¬¤a¿flqrÿ
                                                                             ¯±±²³®´ÿ±ÿ®ÿ³±µ¶®°
  8B;CÿR9IC T 8?=GC;ÿQCÀ;
  ~yxw~w~ yÿp§sjjÿsp.m£ÿp£v§sm.ÿ¤hi·ÿ-o^cÿ{br_g`ÿ_t_hgniÿ1ghib`ÿjkblh_aicÿmgno^_glb
               pqrk_gcÿhab`ÿcÿ-_rbnÿ]^_`abcfÿjorrqgnÿhnnob`ÿ_g`ÿ^bio^gb`ÿiqÿlqognbafÿÁ}bbÿqÿÂ¥~~
               k_h̀0ÿ2blbhkiÿÃ§m.~©©wx¸fÄÿÁsii_l·rbginuÿÃÿyÿphehaÿpqeb^ÿj·bbiÄÿÁa¿ÄÿÁ«gib^b`u
               ~yxw~w~Ä
111!"!#1$%&03'()(04202)*'+,2,42                                                   213
012013434              Case MDL No. 2955 Document561758ÿFiled
                                                  1-4    ÿ 7 ÿ06/16/20
                                                               ÿ7   Page 40 of 40
  -./01/0-0-         0ÿ3455673ÿ89:;<=9>ÿ?@9A;:9>ÿBCÿDEF9GÿH<E>I9CJÿ4=K:9>ÿ3L9AKEI:CÿM=G;<E=A9ÿNOFLE=C
                       G9<P9>ÿO=ÿ./00/0-0-JÿQRO::GSÿTCIE=UÿQ?=:9<9>Vÿ-./01/0-0-U
  -W/X-/0-0-         Yÿ76ZMN?ÿO[ÿ\LL9E<E=A9ÿBCÿT9<9]ÿ^JÿRO::GÿO=ÿB9_EI[ÿO[ÿDEF9GÿH<E>I9CÿQRO::GSÿT9<9]U
                       Q?=:9<9>Vÿ-W/X-/0-0-U
  -W/XX/0-0-         `ÿ4=OLLOG9>ÿ56ZM67ÿ[O<ÿ?@:9=GKO=ÿO[ÿZKF9ÿ:OÿaKI9ÿ\=Gb9<ÿ<9ÿXÿNOFLIEK=:ÿcdÿfghidjkli
                       milncopÿBCÿ\IIÿT9[9=>E=:GÿQ^O<:O=SÿDO_=E:_E=UÿQ?=:9<9>Vÿ-W/XX/0-0-U
  -W/XX/0-0-         .ÿQZ_KGÿKGÿEÿZ?qZÿ?7Z8rÿ67srJÿZ_9<9ÿKGÿ=OÿL>[ÿ>OA;F9=:ÿEGGOAKE:9>ÿbK:_ÿ:_KGÿ9=:<CJU
                       68T?8ÿt<E=:K=tÿ̀ÿ5O:KO=ÿ[O<ÿ?@:9=GKO=ÿO[ÿZKF9ÿ:Oÿ\=Gb9<JÿT9[9=>E=:ÿ_EGÿ;=:KIÿW/Y-/0-0-
                       :Oÿ<9GLO=>ÿ:Oÿ:_9ÿAOFLIEK=:Jÿ3Kt=9>ÿBCÿD;>t9ÿDEF9Gÿ5Jÿ5OO>CÿD<JÿO=ÿW/XX/0-JÿQ>LBU
                       Q?=:9<9>Vÿ-W/XX/0-0-U

                                                   uvwxyÿ{|}~|ÿw||}
                                                       }ÿy||
                                                    -W/XW/0-0-ÿXYVX`V-1
                                uvwxyÿ>_LO::G0` w|ÿw|
                                |} TOA]9:ÿ89LO<:{|}ÿw}|} `V0-AP--.0-D5
                                |ÿu| X           w           -JX-




111!"!#1$%&03'()(04202)*'+,2,42                                          313
